A SCIRE FACIAS, issued by a justice of the peace against bail for the stay of execution, was returned executed, and a judgment by default rendered by the justice. Appeal by the defendant to the Circuit Court. The' defendant appeared in the Circuit Court, and pleaded nul tiel record to the scire facias. Afterwards, on the defendant’s motion, the suit was dismissed because the name of the justice was not subscribed to the scire facias. Held, that the judgment was erroneous; the- objection to the writ being waived by the appearance and plea to the action. Wibright v. Wise, 4 Blackf. 137.—Perkins v. Smith, id. 299.